         Case 3:18-cv-00259-DCG Document 11 Filed 04/15/20 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

 UNITED STATES OF AMERICA,                         §
                                                   §
                 Petitioner,                       §
 v.                                                §
                                                   §                EP-18-CV-00259-DCG
 ONE 2017 DODGE NEON SEDAN,                        §
 BEARING VEHICLE                                   §
 IDENTIFICATION NUMBER                             §
 ZFAADABP5H6E61O44,                                §
                                                   §
                 Respondent.                       §

                                   MEMORANDUM ORDER

       Presently before the Court is the Government’s “Motion for Default Judgment of

Forfeiture and Memorandum of Law In Support Thereof” (ECF No. 10) (“Motion”) filed on

April 9, 2020. Therein, the Government requests the Court to enter default and final judgment of

forfeiture against any and all right, title, and interest of Francisco Javier Amaro-Arratia

(“Amaro-Arratia”) and Lorenzo Talamantes Federico (“Talamantes”) in the One 2017 Dodge

Neon Sedan Bearing Vehicle Identification Number ZFAADABP5H6E61O44 (“Respondent

Property”), and against any and all right, title, and interest of all other potential claimants who

were served by publication. Mot. at 1, ECF No. 10. For the reasons that follow, the Court

GRANTS the Government’s Motion.

                                       I.   BACKGROUND

       On November 20, 2017, the Respondent Property was seized in a business located at

2004 Bassett Avenue, El Paso, Texas. First Am. Verified Compl. for Forfeiture at 2, ECF No. 2.

The Government filed its original “Verified Complaint for Forfeiture” (ECF No. 1) on

September 18, 2018, and its “First Amended Verified Complaint for Forfeiture” (ECF No. 2) on
         Case 3:18-cv-00259-DCG Document 11 Filed 04/15/20 Page 2 of 8




October 25, 2018. A warrant for the arrest of the Respondent Property was issued on February 5,

2019, Warrant for the Arrest of Property (ECF No. 5), and served upon the Respondent Property

on October 3, 2019, ECF No. 6.

       On February 19, 2019, the “Notice of Complaint for Forfeiture” and “Verified Complaint

for Forfeiture” were sent via FedEx International Priority to Talamantes at Galenea 161, Entre

Zaragoza y Coronado, Lerdo, Durango, Mexico 35150. Mot. at 2. The notice sent by FedEx

International Priority was received on February 21, 2019. Id. The Government then published

the “Notice of Complaint for Forfeiture” on an official government internet website

(www.forfeiture.gov) for at least thirty (30) consecutive days, beginning on April 19, 2019, and

ending on May 18, 2019, pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions. On July 24, 2019, the Government

filed the corresponding “Declaration of Publication” (ECF No. 4). And on August 14, 2019, the

Government also sent its “Notice of Complaint for Forfeiture” and “Verified Complaint for

Forfeiture” via certified mail, return receipt requested to Amaro-Arratia at Giles W. Dalby

Correctional Institution, 805 North Avenue F, Post, Texas 79356. The notice sent by certified

mail, return receipt requested was received on August 19, 2019.

       Amaro-Arratia and Talamantes were provided with 35 days in which to file a verified

claim in the Respondent Property, and anyone else who wanted to assert an interest in it was also

provided with 60 days, as well as another 21 days in which to file an answer with the Court. To

date, no claims or answers have been filed under 18 U.S.C. § 983(a)(4) and Rule G, and the time

for doing so has expired.

       On April 7, 2020, the Government filed its “Request for Entry of Default” against the

Respondent Property, ECF No. 7, and on the next day, the Clerk of the Court entered default




                                               -2-
          Case 3:18-cv-00259-DCG Document 11 Filed 04/15/20 Page 3 of 8




against the Respondent Property pursuant to Federal Rule of Civil Procedure 55(a). Clerk’s

Entry of Default, ECF No. 9. On April 9, 2020, the Government filed the instant Motion.

                                         II. STANDARD

A. Civil Forfeiture Actions

       Title 21 U.S.C. § 881(a)(4) subjects to civil forfeiture “[a]ll conveyances, including

aircraft, vehicles, or vessels, which are used, or are intended for use, to transport, or in any

manner to facilitate the transportation, sale, receipt, possession, or concealment of property

described in paragraph (1), (2), or (9).” 21 U.S.C. § 881. After this type of property is seized,

the Government may file a verified complaint for forfeiture in a United States District Court

under 18 U.S.C. § 983 and Rule G of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions.

       If the Government files such a complaint, the Government must publish “notice of the

action within a reasonable time after filing the complaint or at a time the court orders.” Fed. R.

Civ. P. Supp. R. G(4)(a)(i). The Government may publish this notice by “posting [it] on an

official internet government forfeiture site for at least 30 consecutive days.” Fed. R. Civ. P.

Supp. R. G(4)(a)(iv)(C). Further, “[t]he [G]overnment must send notice of the action and a copy

of the complaint to any person who reasonably appears to be a potential claimant on the facts

known to the [G]overnment.” Fed. R. Civ. P. Supp. R. G(4)(b)(i). Any person who claims the

seized property subject to civil forfeiture may file a verified claim asserting an interest in it. 18

U.S.C. § 983(a)(4)(A).

       After the Government has given notice by publication on an official online government

forfeiture site, any potential claimant has 60 days to file a claim. Fed. R. Civ. P. Supp. R.

G(5)(a)(ii)(B). If the Government provided notice by service of the verified complaint, the




                                                  -3-
         Case 3:18-cv-00259-DCG Document 11 Filed 04/15/20 Page 4 of 8




potential claimant must file a claim asserting an interest in the seized property within 35 days

after direct notice is sent. Fed. R. Civ. P. Supp. R. G(4)(b)(ii)(B). Upon filing a claim, any

claimant must file an answer to the complaint within 21 days. Fed. R. Civ. P. Supp. R.

G(4)(b)(ii)(C).

       The Government has the burden of proving by a preponderance of the evidence that the

property is subject to forfeiture and that there was a substantial connection between the property

to be forfeited and the criminal activity. 18 U.S.C. § 983(c)(1). A court may not enter a

judgment of forfeiture unless the Government has shown that it has appropriately provided

notice. Fed. R. Civ. P. Supp. R. G(4)(a)(i).

B. Default Judgment

       Federal Rule of Civil Procedure 55 governs entry of default judgment. If no claim is ever

filed under 18 U.S.C. § 983(a)(4) and Rule G, the Government may request an entry of the

default. See Fed. R. Civ. P. 55(a). Thereafter, the plaintiff may move the court for a default

judgment. See Fed. R. Civ. P. 55(b); see also N. Y. Life Ins. Co. v. Brown, 84 F.3d 137, 141 (5th

Cir. 1996) (“After defendant’s default has been entered, plaintiff may apply for a judgment based

on such default. This is a default judgment.” (emphasis added)). The court may grant the motion

only if there is “a sufficient basis in the pleading for the [default] judgment.” Nishimatsu Constr.

Co. v. Hous. Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975). In addition to the complaint, the

court, may consider evidence that “simply add[s] factual details [and thereby] fleshe[s] out [the

plaintiff’s] claim” or “serve[s] as further proof” of the plaintiff’s allegations. Wooten v.

McDonald Trans. Assocs., Inc., 788 F.3d 490, 500 (5th Cir. 2015).

       In assessing whether the complaint contains a sufficient basis for a default judgment, the

court applies the standard governing the sufficiency of a complaint under Federal Rule of Civil




                                                 -4-
         Case 3:18-cv-00259-DCG Document 11 Filed 04/15/20 Page 5 of 8




Procedure 8. Wooten, 788 F.3d at 498 & n.3 (“Although most cases addressing Rule 8 arise in

the context of a Rule 12(b)(6) motion to dismiss, . . . we decline to import Rule 12 standards into

the default-judgment context.”). Rule 8 requires a pleading to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The

factual allegations in the complaint need only “be enough to raise a right to relief above the

speculative level, on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Nishimatsu

Constr. Co., 515 F.2d at 1206 (“A default judgment [must be] supported by well-pleaded

allegations, assumed to be true.”). “[D]etailed factual allegations” are not required, but the

complaint must present “more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                       III.   DISCUSSION

       In this case, the Government has satisfied its burden in seeking a default and final

judgment in its favor and against any and all right, title, and interest to and in the Respondent

Property. First, the Government has shown that it has appropriately provided notice of forfeiture

to any potential claimants pursuant to Rule G. The Government timely filed its Verified

Complaint and sent notice of the action and a copy of its Verified Complaint to Amaro-Arratia

and Talamantes pursuant to Fed. R. Civ. P. Supp. R. G(4)(b)(i). The Government also posted

public notice of its action on the official online government forfeiture site for 30 consecutive

days pursuant to Fed. R. Civ. P. Supp. R. G(4)(a)(iv)(C). To date, no claims or answers have

been filed in this cause of action and the time for such filing has expired.

       And second, the Government has satisfied its burden of showing that the Respondent

Property is subject to forfeiture and that there was a substantial connection between it and




                                                 -5-
         Case 3:18-cv-00259-DCG Document 11 Filed 04/15/20 Page 6 of 8




violations of 21 U.S.C. § 846 & 841(a)(1) and (b)(1)(A)(viii). The Government alleges that on

November 20, 2017, at approximately 10:30 a.m., members of the El Paso Division Strike Force

1 (the “Strike Force”) established surveillance at the vicinity of 8484 Alameda #7, El Paso,

Texas, 8925 Alameda Ave., El Paso, Texas, 2004 Bassett Dr., El Paso, Texas and 6700 Gateway

Boulevard East, El Paso, Texas. First Am. Verified Compl. for Forfeiture at 2. The Strike Force

established this surveillance in anticipation of an impending purchase of approximately 20

pounds of methamphetamine from an unknown male based out of Durango, Mexico, who was

later identified as Amaro-Arratia. Id. at 1–2.

       The Government further asserts that at approximately 11:00 a.m., Amaro-Arratia spoke

with a Confidential Source (“CS”) via telephone, and stated that he was at a warehouse located at

2004 Basset Dr., El Paso, Texas and that he was attempting to retrieve the methamphetamine

from a hidden compartment of the Respondent Property. Id. at 2. At approximately 11:45 a.m.,

Amaro-Arratia spoke again to the CS via telephone and stated that he was on his way to the

Chevron Gas Station located at 6700 Gateway Boulevard, and added that he was driving a red

colored Ford Explorer. Id. At approximately 11:57 a.m., Special Agent Uriel I. Acosta

(“Acosta”) observed Amaro-Arratia arrive at the aforementioned location and park his vehicle

beside the CS’s vehicle. Id. Subsequently, Acosta and Special Agent Brendon Zartman

(“Zartman”) observed Amaro-Arratia enter the CS’s vehicle and meet with him. Id. Shortly

thereafter, Acosta and Zartman observed Amaro-Arratia go back to his vehicle, retrieve a large

voluminous trash bag and enter the CS’s vehicle again. Id. Acosta and Zartman listened to the

CS and Amaro-Arratia count the number of bundles inside the confidential source's vehicle. Id.

At approximately 12:15 p.m., the agents approached the CS’s vehicle and displayed their law

enforcement insignias, and placed Amaro-Arratia under arrest without incident. Id.




                                                 -6-
          Case 3:18-cv-00259-DCG Document 11 Filed 04/15/20 Page 7 of 8




        On October 11, 2017, a grand jury indicted Amaro-Arratia on October 11, 2017, with

Conspiracy to Possess a Controlled Substance with Intent to Distribute (Count 1) and Possession

with Intent to Distribute a Controlled Substance (Count 2), in violation of 21 U.S.C. § 846 &

841(a)(1) and (b)(1)(A)(viii). Id. On April 25, 2018, Francisco Javier Amaro-Arratia pled

guilty, pursuant to a written plea agreement to Count One of the Felony Indictment. Id. 2–3.

Based upon Amaro-Arratia's admissions at his Rule 11 proceeding, EP-17-CR-02038-PRM, the

Respondent Property was involved in the Conspiracy to Possess a Controlled Substance with

Intent to Distribute offense. Id. at 3.

        Therefore, the Court is of the view that the Government’s Verified Complaint adequately

sets forth “a sufficient basis” for forfeiture of the Respondent Property. Accordingly, the

Government is entitled to entry of a default and final judgment in its favor and against any and

all right, title, and interest to and in the Respondent Property of Amaro-Arratia, Talamantes, and

all potential claimants who received notice by publication.

                                          IV.   CONCLUSION

        IT IS THEREFORE ORDERED that the Government’s “Motion for Default Judgment

of Forfeiture and Memorandum of Law In Support Thereof” (ECF No. 10) is HEREBY

GRANTED.

        IT IS FURTHER ORDERED that any and all right, title and interest of Francisco Javier

Amaro-Arratia, Lorenzo Talamantes Federico, and of any and all other potential claimants who

were served by publication, in the Respondent Property One 2017 Dodge Neon Sedan Bearing

Vehicle Identification Number ZFAADABP5H6E61O44 is hereby held in DEFAULT and

FORFEITED to the Government.




                                                  -7-
         Case 3:18-cv-00259-DCG Document 11 Filed 04/15/20 Page 8 of 8




       IT IS FURTHER ORDERED that the United States Marshals Service, and/or its

designated substitute custodian SHALL dispose of the Respondent Property, in accordance with

law.

       IT IS MOREOVER ORDERED that any and all costs and expenses regarding the

seizure and forfeiture process of the Respondent Property be reimbursed to the United States

Marshals Service, and/or their designated substitute custodian from the Respondent Property.

       IT IS MOREOVER ORDERED that all pending motions, if any, are DENIED as MOOT.

       IT IS FINALLY ORDERED the Clerk of the Court SHALL CLOSE this case.

       So ORDERED and SIGNED this 15th day of April 2020.


                                                ____________________________________
                                                DAVID C. GUADERRAMA
                                                UNITED STATES DISTRICT JUDGE




                                              -8-
